Name: Commission Regulation (EC) No 1010/98 of 14 May 1998 allowing Germany an exemption from the quality standards for apricots
 Type: Regulation
 Subject Matter: marketing;  regions of EU Member States;  plant product
 Date Published: nan

 Avis juridique important|31998R1010Commission Regulation (EC) No 1010/98 of 14 May 1998 allowing Germany an exemption from the quality standards for apricots Official Journal L 145 , 15/05/1998 P. 0010 - 0010COMMISSION REGULATION (EC) No 1010/98 of 14 May 1998 allowing Germany an exemption from the quality standards for apricotsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 3(3) thereof,Whereas Commission Regulation (EEC) No 1108/91 of 30 April 1991 laying down quality standards for apricots (3), as last amended by Regulation (EC) No 888/97 (4), contains precise rules on the sizing of those products;Whereas Article 3(3) of Regulation (EC) No 2200/96 allows for an exemption from the quality standards where the fruit or vegetables of a given region are sold by the retail trade of the region for well-established traditional local consumption;Whereas certain varieties of apricots produced in Germany, in particular in the SÃ ¼Ã er See region, are characterised by a smaller size than that required by the quality standards; whereas those apricots are traditionally marketed in the production region; whereas, therefore, such an exemption should be authorised on the territory of Germany;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 1. As an exemption from the Annex to Commission Regulation (EEC) No 1108/91, the minimum size of apricots produced in the SÃ ¼Ã er See region may be less than the 5 mm given in the quality standards. However, such apricots may only be marketed in Saxony-Anhalt and Saxony.2. For the purposes of applying paragraph 1, each consignment must carry, in addition to the other required information, the following indication on the document or notice as referred to in Article 5(2) of Regulation (EC) No 2200/96: 'Nur in Sachsen-Anhalt und Sachsen im Einzelhandel zu verkaufen` ('Only for retail sale in Saxony-Anhalt and Saxony`).Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 14 May 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 110, 1. 5. 1991, p. 67.(4) OJ L 126, 17. 5. 1997, p. 11.